Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 1 of 13 PageID 1366




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

     OMNIPOL, a.S., et al.,

                            Plaintiffs,

     -vs-                                                Case No.: 8:19-cv-00794-VMC-TGW

     CHRISTOPHER WORRELL, et al.

                       Defendants.
     ___________________________________/

            REPLY MEMORANDUM IN SUPPORT OF DEFENDANT CHRISTOPHER
                WORRELL’S MOTION FOR ATTORNEY’S FEES AND COSTS

              Defendant, CHRISTOPHER WORRELL (hereinafter “Defendant” or “Worrell”), by

     and through undersigned counsel, and pursuant to the Court’s Order directing a reply to

     Plaintiffs’ opposition memorandum concerning fees (Doc. 116), hereby files the following

     Reply Memorandum in Support of Christopher Worrell’s Motion for Attorney’s Fees and

     Costs.

                                          INTRODUCTION

              Because the Court directed a reply to Plaintiffs’ opposition memorandum (Doc. 113)

     with a statement that “[a]ny challenge raised in the opposition memorandum that is not

     addressed int the reply will be deemed forfeited,” Worrell has addressed the arguments

     contained in the Plaintiffs’ opposition memorandum in the order they were presented. As for

     Plaintiffs’ introduction section, Plaintiffs once again contain to assert they intend to hold


                                                  1
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 2 of 13 PageID 1367




     Worrell and Brech “accountable”—for what is not certain. As explained in multiple orders by

     this Court, the Plaintiffs have failed to adequately state any claim against Worrell. Defendant

     Worrell is not trying to “punish” Plaintiffs and their counsel for bringing claims in good faith

     as asserted in Plaintiffs opposition memorandum—rather, he is trying to recover attorney’s

     fees he necessarily incurred responding to a vexatious and baseless strike suit against him,

     which he is entitled to do against the Plaintiffs and their counsel for reasons set forth below.

        I.      The Dismissal of Plaintiffs’ Claims Operates as a Finding that Plaintiffs’ Civil
                Theft and State RICO Claims Lacked Substantial Factual or Legal Support.

        When a defendant demonstrates that a Florida civil theft claim or a Florida RICO claim

     lacked substantial factual or legal support, that defendant is “entitled to recover reasonable

     attorneys’ fees and court costs” as mandatory relief. Fla. Stat. § 772.11(1); Fla. Stat. §

     895.05(7) (emphasis added). When a claim is dismissed for failure to state a claim based on a

     motion to dismiss, such a finding is a determination that the claim lacked factual or legal

     support—otherwise, the claim would have survived the pleading stage. See e.g. Skubal v.

     Cooley, 650 So. 2d 169, 170 (Fla. 4th DCA 1995) (citing a number of Florida cases addressing

     this fee standard in the context of dismissal). Plaintiffs’ Memorandum has completed ignored

     Worrell’s citation to Skubal, instead citing the unpublished case of Millenium Indus. Network

     Inc. v. Hitti, No. 11-62570-CIV, 2014 U.S. Dist. LEXIS 68320, at *5 (S.D. Fla. May 12, 2014).

     The Hitti case is plainly distinguishable because the civil theft claim in that matter was

     dismissed for lack of personal jurisdiction, which by the court’s reasoning was not a

     determination on the merits of the civil theft claim relevant to factual or legal support—in that

                                                     2
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 3 of 13 PageID 1368




     regard, Hitti actually supports Worrell’s entitlement to fees. Id.

        Plaintiffs further argue that “Fed. R. Civ. P. 11 case law is informative” on this issue. (Doc.

     113). It simply is not. The entitlement to fees under the Florida civil theft and RICO statutes is

     spelled out in plain English in those statutes—prevailing Defendant fees are mandatory if the

     claim lacks substantial legal or factual support. As Florida’s Fourth District Court of Appeal

     held in Skubal, “[t]he standard for determining entitlement to attorney’s fees under section

     772.11 is less stringent than the bad faith standard of section 57.105”—which is analogous to

     Rule 11—and does not require “a finding of a complete absence of a justiciable issue of either

     law or fact,” only that the “claim was without substantial fact or legal support.” 650 So. 2d at

     170 (citing Foreman v. E.F. Hutton & Co., 568 So. 2d 531 (Fla. 3d DCA 1990) and Ciarmello

     v. D’Ambra, 613 So. 2d 1324, 1325 (Fla. 2d DCA 1990)). The Court’s order dismissing the

     civil theft and RICO claim for failure to state a claim “did just that”—i.e., determined that such

     claims were without substantial fact or legal support. Id. Plaintiffs’ attempts in their

     Memorandum to impute a Rule 11 standard here are a red herring to distract the Court from

     the well-established Florida law on this issue which is set forth in Skubal and its cited

     authorities. Plaintiffs’ willful ignorance of—and distraction from—these holdings in their

     Memorandum evinces a broader pattern of disregard for the truth of facts and applicability of

     law in this matter which is relevant to the determination of sanctions under § 1927 as set forth

     below in this Memorandum.

        II.     Worrell Did Not Waive a Claim to Fees by Failing to Assert It in a Responsive
                Pleading

                                                     3
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 4 of 13 PageID 1369




            Plaintiffs ask this Court to employ a truly absurd construction regarding fees: that

     Worrell should not be permitted to recover fees because Plaintiffs’ claim was so devoid of

     factual and legal support that it was dismissed before a responsive pleading was required that

     would contain a prayer for fees. In support of this position, Plaintiffs cite Stockman v. Downs,

     573 So. 2d 835 (Fla. 1991) and equate the term “responsive pleading” with “Motion to

     Dismiss.” (Doc. 113 at p. 5). But a “motion to dismiss [is] not a responsive pleading.” Boca

     Burger, Inc. v. Forum, 912 So. 2d 561, 565 (Fla. 2005). The Florida Supreme Court explicitly

     distinguished Stockton in this situation in Green v. Sun Harbor Homeowners' Ass'n as follows:

                [T]he failure to set forth a claim for attorney fees in a motion does not
                constitute a waiver. Until a rule is approved for cases that are dismissed
                before the filing of an answer, we require that a defendant's claim for
                attorney fees is to be made either in the defendant's motion to
                dismiss or by a separate motion which must be filed within thirty
                days following a dismissal of the action. If the claim is not made
                within this time period, the claim is waived.

     730 So. 2d 1261, 1263 (Fla. 1998). Worrell has filed a compliant fee request by filing the

     Motion for fees within the time prescribed following dismissal for the action. No conduct of

     Worrell or his counsel indicates waiver regarding recovery of fees and costs.

            Worrell’s Motion is hardly the first time notice of intent to seek fees was given.

     Worrell’s Rule 26(a)(1)(A)(iii) disclosure provided to Plaintiffs’ counsel on August 9, 2019

     explicitly states that “Defendant Christopher Worrell reserves his right to seek reasonable

     attorney’s fees against the Plaintiffs in this matter based on computation of his attorneys’

     reasonable hourly rate(s) multiplied by the number of hours incurred.” See attached Worrell’s

                                                    4
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 5 of 13 PageID 1370




     Rule 26 Disclosures (Aug. 9, 2019). The Florida Supreme Court has made clear—ironically,

     in Stockman—that “[w]here a party has notice that an opponent claims entitlement to attorney’s

     fees, and by its conduct recognizes or acquiesces to that claim or otherwise fails to object to

     the failure to plead entitlement, that party waives any objection to the failure to plead a claim

     for attorney’s fees.” 573 So. 2d at 838. Worrell has complied with and exceeded all notice

     requirements concerning the intent to seek fees in this matter—he has engaged in no conduct

     whatsoever supporting a waiver. Plaintiffs argument concerning waiver is meritless.

        III.    Plaintiffs’ and their Counsel’s Conduct Warrant § 1927 Sanctions

        It is true that cases within the Middle District of Florida, including those cited in Plaintiffs’

     Motion, have held that § 1927 applies only to unnecessary filings after a suit commenced and

     generally does not apply to initial pleadings. See e.g. Corwin v. Walt Disney World Co., No.

     6:02-cv-1377-Orl-19KRS, 2008 U.S. Dist. LEXIS 112545, at *61 (M.D. Fla. Feb. 15, 2008).

     However, as expressed in Worrell’s Motion for fees, the instant action is distinguishable

     because it is, fundamentally, a vexatious multiplication of the pre-existing bankruptcy

     proceedings against Worrell’s employer, Purple Shovel. Plaintiffs, before instituting this

     action, had a preexisting claim in Purple Shovel’s bankruptcy for almost the exact same relief

     concerning the defaulted contract they seek here in this action. Instead of relegating themselves

     in good faith to the creditor claim against the business entity, Plaintiffs and their counsel

     concocted a facially implausible and outrageous conspiracy theory against unrelated

     individuals and companies for fraud in order to spin out the bankruptcy claim into an ancillary


                                                     5
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 6 of 13 PageID 1371




     proceeding. Then, in an attempt to deprive the defendants in this action of due process,

     Plaintiffs proceeded to conduct virtually all of their discovery relevant to this action in the

     bankruptcy case without providing notice to the defending parties in this action, which has

     been subject of separate sanctions proceedings in the bankruptcy court. This entire case is

     essentially a creditor claim against Purple Shovel that was vexatiously multiplied into an

     separate fraud action against third parties with no factual or legal support, and in that regard

     Plaintiffs literally multiplied the proceedings in a vexatious manner—i.e., “without sufficient

     grounds for the purpose of causing trouble or annoyance to the defendant.” United States v.

     Aisenberg, 247 F. Supp. 2d 1272, 1307 n.12 (M.D. Fla. 2003) (citing Oxford English

     Dictionary, Vol. XII, 167 (1970)).

        Interestingly, Plaintiffs and their counsel appear to offer no argument defending their

     decision to maintain the suit against Worrell in the amended pleading, which by definition is

     not an initial pleading. At a bare minimum, Worrell is entitled to sanctions for Plaintiffs’

     maintenance of the suit after it was dismissed the first time. As discussed in the Court’s Order

     on the second round of Motions to Dismiss, Plaintiffs failed to live up to promises their counsel

     made at the hearing dismissing the initial Complaint concerning pleading of facts necessary to

     support a claim against Worrell. Instead of simply dropping Worrell as it did with three other

     Defendants, Plaintiffs filed an Amended Complaint containing allegations that were “nearly

     identical to the ones the Court found lacking in Plaintiffs’ original Complaint.” Doc. 106 at

     43-44. Worrell contends that § 1927 does not have a blanket exception for initial pleadings,


                                                    6
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 7 of 13 PageID 1372




     especially in circumstances such as this where the initial pleading in the action is an outlandish

     theorization of a claim that has already been asserted in a separate case for the same acts and

     occurrences. However, even if this Court disagrees and holds that § 1927 does not apply to the

     initial pleading, it should apply to every paper concerning Worrell after the initial pleading was

     dismissed. See Laosebikan v. Coca-Cola Co., 415 F. App'x 211, 215 (11th Cir. 2011)

     (admonishing repeated assertions “of baseless allegations of fraud and criminal conduct

     against” defendant by “vexatious” litigant).

        IV.     Worrell’s Fee Request Is Reasonable

        A. Defendant Worrell’s Attorney’s Hourly Rate Is Reasonable

        Plaintiffs sole argument against the reasonableness of a $350 hourly rate is to take shots at

        the length of time Plaintiff’s counsel has been practicing as a fifth-year attorney. “A

        reasonable hourly rate is the prevailing market rate in the relevant legal community for

        similar services by lawyers of reasonably comparable skills, experience, and reputation.”

        Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). Although

        the length of time practicing may be a factor, it is not an inflexible yardstick by which skill,

        experience, and reputation is measured—that would lead to absurd situations where

        comparatively unskilled attorneys with deservedly lousy reputations but long tenures

        automatically command higher rates than more highly skilled and experienced but younger

        counterparts. “A newly admitted lawyer can be as competent as a practitioner with long

        experience.” Fla. Bar Reg. R. 4-1.1.


                                                     7
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 8 of 13 PageID 1373




            Worrell’s attorney’s hourly rate was supported rather extensively with an affidavit and

        citations to awarded rates associated with the lead attorneys on similar cases. Worrell’s

        attorney’s skill and experience more closely coincides with that of attorneys who were in

        the lead counsel role of the cases cited, not the attorneys who were junior associates at a

        large firm performing limited functions under the supervision of others. Had Worrell’s

        attorney instead been a lawyer for a banking institution like those in some of the cases cited

        or a business such as that of the Plaintiffs, a lower rate may be warranted. But as the

        Eleventh Circuit has stated,

                   [I]t is not unusual for a law firm representing a governmental entity
               on an ongoing basis to charge substantially lower hourly rates than
               would be charged for representation in a single case. Where the facts
               show this, the fee charged by [**18] a government attorney is simply
               irrelevant to the establishment of a reasonable hourly rate for a plaintiff's
               civil rights lawyer.
                   The court recognizes that few practitioners who regularly defend the
               poor and disadvantaged have the opportunity to bill and collect on an
               hourly basis. Accordingly, it may be virtually impossible to establish a
               prevailing market rate for such services. Therefore, fee counsel in such
               cases must seek out close cohorts to provide a measure. Major civil
               rights class action matters might be akin to plaintiff's class actions in
               antitrust and securities matters; cohorts might be found in suits brought
               by professional, business or neighborhood associations against
               government entities. Single plaintiff civil rights cases, of course, find
               analogies in employment discrimination cases and in other disputes
               where the representation is not the product of an ongoing
               relationship between the attorney and the client.


     Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1300 (11th Cir. 1988) (emphasis

     added). In this particular matter, representation of Worrell is more akin to representing


                                                    8
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 9 of 13 PageID 1374




     individual employees in civil rights or other disputes as set forth above. It is unlike the situation

     large bank employs a firm for a volume of billable work. Worrell carries on his business as an

     employee with no reasonable expectation that he would be subjected to the risk of such a

     fanciful and baseless lawsuit, and he does not have the resources of a large party. He did not

     have a pre-established relationship with undersigned counsel prior to this case. Accordingly,

     Worrell’s attorney made use of his specialized skill, experience, and reputation for representing

     employees in employment and business litigation as set forth in the affidavit supporting the

     Motion. The undersigned’s skill and ability is apparently on par with that of attorneys who

     have been practicing nearly three times as long, as evidenced by the fact that Joshua S.M.

     Smith, Esq.—an attorney at a large firm who has been admitted to the Florida Bar since January

     2005—filed a nearly identical reproduction of Worrell’s Motion to Dismiss in defense of his

     own client, Mr. Brech, without the undersigned’s consent or approval. In any event, the

     Plaintiffs and their counsel have placed far too much emphasis on the number of years as a

     proxy for skills, experience, and reputation, and have provided no other argument as to why

     the requested rate is unreasonable. The hourly rate of $350 is reasonable and should be

     approved.

         B. The Hours Set Forth in the Affidavit Should Not Be Reduced

         Worrell addresses the point raised by Plaintiffs in approximately the same bullet-point

     format presented in Plaintiffs’ Memorandum as follows:

             •   Time incurred regarding the bankruptcy proceeding: As stated in this Reply and the


                                                      9
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 10 of 13 PageID 1375




               Motion it supports, the bankruptcy proceeding was part-and-parcel with this

               proceeding—this matter was a vexatious multiplication of the bankruptcy creditor

               claim. For example, Plaintiffs’ conduct necessitated that Worrell’s counsel monitor

               the bankruptcy matter and communicate with trustees because Plaintiffs sought all

               their discovery concerning Worrell through that proceeding without providing the

               required notice to Worrell or the other Defendants.

           •   The entries concerning Strothers’ discovery were necessary because Worrell and

               his counsel wished to serve interrogatories concerning the factual basis for the

               allegations against Worrell since Plaintiffs had yet to produce a pleading identifying

               the information required by Fed. R. Civ. P. 9(b)—Worrell needed to know this

               information for the scheduled mediation to be meaningful. Worrell’s counsel was

               aware that Strothers’ counsel had served very similar interrogatories, and in light

               of Plaintiffs’ bad-faith conduct in the case, Worrell’s Counsel wanted to observe

               how to anticipate objections raised to those interrogatories. Indeed, Plaintiffs’

               responses to Strothers’ interrogatories were indefensibly obstructive and

               nonresponsive, and Worrell’s counsel will gladly provide these to the Court upon

               request as evidence of Plaintiffs’ bad faith and lack of factual or legal support.

               Worrell’s counsel used this information in formulating the Worrell’s own

               interrogatories and creating clear expectation with opposing counsel concerning the

               obligation to respond completely. The responses to these interrogatories were due


                                                  10
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 11 of 13 PageID 1376




               before the scheduled mediation but after the dismissal of claims. All the

               interrogatories and discovery involved common issues of confidentiality which are

               described in the time entries, which included conference and discussions with

               counsel for the parties concerning the scope of the proposed confidentiality

               stipulation necessary under applicable SOCOM regulations.

           •   Time entries concerning insurance coverage for Worrell were also reasonably

               necessary in defending Worrell in this action. Worrell has been sued by Plaintiffs

               for doing nothing more than his job at Purple Shovel, to which he was assigned

               through Team One Logistics. Worrell’s counsel had a duty to Worrell in connection

               with this litigation to pursue available coverage, especially after it became known

               to Worrell’s counsel that Team One’s carrier had previously agreed to cover

               Worrell in a separate matter involving Purple Shovel.

           •   As to the Motion to Dismiss billing, the fact that Brech and Worrell filed nearly

               identical Motions was not of Worrell’s attorney’s choosing. Brech’s counsel

               effectively plagiarized Worrell’s attorney’s work product without Worrell’s or his

               attorney’s consent. The attorneys did not work together or pool time on a

               “duplicated-and-revised” Motion as Plaintiffs conclude. The Motion to Dismiss the

               Amended Complaint took more time to draft than the Motion to Dismiss the Initial

               Complaint because of the great effort required in unpacking Plaintiffs’ extremely

               convoluted pleading and cross referencing it with an extensive collection of


                                                 11
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 12 of 13 PageID 1377




               documents and other information that Worrell’s counsel collected for anticipated

               discovery but did not have available earlier in the case when the first Motion was

               prepared. Counsel for Worrell also spent additional time on research and revising

               the second Motion to Dismiss because it became apparent that the Amended

               Complaint’s continued survival would soon saddled with the cost of immense

               discovery involving multiple parties as well as the pressure to settle baseless claims

               at the scheduled mediation.

           WHEREFORE, Plaintiff respectfully requests that the Court award reasonable attorney

     fees of $21,539 against Plaintiffs (1) OMNIPOL a.S., (2) ELMEX PRAHA, a.S., and their

     Counsel, (3) NDH LLC d/b/a NEXUS DERECHOS HUMANOS, (4) MARIO WILLIAMS;

     (5) DALLAS LEPIERRE, and (6) MARIA-VITTORIA CARMINATI jointly and severally.

     Dated: December 20, 2019                             RESPECTFULLY SUBMITTED,


                                                          By: /s/ Brian Calciano
                                                          Brian Calciano, Esquire
                                                          Fla. Bar No. 0108879
                                                          BRIAN CALCIANO, PA.
                                                          146 2nd St. N., Ste. 310-DD
                                                          St. Petersburg, FL 33701
                                                          Tel: 727-202-4516
                                                          Email: brian@flemploymentlaw.com
                                                          Attorney for Defendant Christopher
                                                          Worrell

                                  CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a copy of the foregoing was served via the CM/ECF portal to all


                                                  12
Case 8:19-cv-00794-VMC-TGW Document 118 Filed 12/20/19 Page 13 of 13 PageID 1378




     counsel of record this 20th day of December 2019.

                                                         By: /s/ Brian Calciano
                                                         Brian Calciano, Esquire




                                                 13
